TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00695-CV


                Panda Sherman Power Intermediate Holdings I, LLC;
   Panda Power Generation Infrastructure Fund, LLC, d/b/a Panda Power Funds; and
                 Panda Sherman Power Holdings, LLC, Appellants

                                                v.

    H. B. “Trip” Doggett; Warren Lasher; Bill Magness; and Kent Saathoff, Appellees


                FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-18-002944, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellants have filed an unopposed motion to abate this appeal in the interest of

judicial economy, explaining that two related proceedings are pending final disposition by the

Supreme Court of Texas, which dispositions may reduce the number of issues in this appeal and

guide the Court’s analysis. The related proceedings are In re Panda Power Infrastructure Fund,

LLC, No. 18-0792, and Electric Reliability Council of Texas v. Panda Power Generation

Infrastructure Fund, LLC, No. 18-0781. Appellants ask that the Court abate this appeal until at

least the end of the current Supreme Court term, June 30, 2020.

               We grant appellants’ motion and abate this appeal. We direct appellants to file a

status report on or before June 30, 2020. The appeal will remain abated until further order of this

Court. All appellate deadlines will be tolled during the period of abatement.
Before Chief Justice Rose, Justices Baker and Triana

Abated

Filed: March 3, 2020




                                               2